Citation Nr: 1630717	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:  James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1981 and November 1982 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2013 the Board remanded the claim for further development.  The requested development has been completed to the extent possible, and no further action is necessary to comply with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent and probative evidence does not support a finding that a relationship exists between the currently diagnosed right knee disability and service.


CONCLUSION OF LAW

A right knee condition was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by an August 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The claims file contains the Veteran's service medical records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  The examination from September 2015 was conducted in accord with the Board's December 2013 remand requests.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247 (1999).

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases.  However, continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Right Knee Disability

The Veteran asserts entitlement to service connection for a right knee disability.   Specifically, the Veteran reports that his disability had it onset inservice and has continued since. 

The Veteran has a current diagnosis of degenerative joint disease in the right knee, as shown at August 2010 and September 2015 VA examinations.  

The service medical records show an in-service injury during both periods of active duty.  The Veteran had multiple complaints, treatments, and assessments regarding right knee pain, a right knee strain and right knee chondromalacia.  The evidence shows treatment for knee strain on September 9, 1980; for right knee strain on September 24, 1980; for a strained muscle of the right knee and leg on March 28, 1985; for chronic right knee pain, possible meniscal in origin on April 24, 1985; and for right knee chondromalacia on May 2, 1985.

Although the evidence of record shows current disability and an in-service injury, event, or illness, the Board finds that the preponderance of the evidence is against a finding that a current right knee disability is related to either period of active duty.  

As an initial matter, the Board observes that arthritis was not manifested during service or within the one-year presumptive period after the Veteran's separation from either period of active service.  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2015).  

During the first period of service, the Veteran complained of bilateral knee pain in September 1980 which was described as a pain that gradually onset and was assessed as a knee strain.  Later that month, the Veteran complained of bilateral knee pain associated with doing jumping jacks, found to be a chronic right knee strain.  However, the Veteran's May 1981 exit examination shows a normal clinical evaluation of the lower extremities.  Further, in the September 1982 entry examination into the second period of service, the Veteran again had a normal clinical evaluation of the lower extremities.  There was no endorsement of any swollen or painful joints, arthritis, or a "trick" or locked knee on the associated report of medical history upon entry.  On March 28, 1985, the Veteran complained of right knee pain with no trauma known to cause injury.  The Veteran complained of knee pain on multiple occasions in 1985, with consistent reports that there was no history of trauma.  In a May 2, 1985, record, the Veteran detailed that the only trauma he could recall was jumping off a truck without experiencing immediate pain.  Significantly, upon separation examination from the second period of service in October 1985, there was a normal clinical evaluation of the lower extremities.  Despite multiple complaints of knee pain, the Board finds that the normal findings, including a lack of any right knee diagnosis on separation examinations, weigh against the claim.  

Post-service medical records show that the Veteran first treated for right knee pain in an October 10, 2008, VA treatment record where he reported the condition onset in-service.  VA treatment records do not contain any relevant opinions regarding the etiology of any right knee disability.  The Veteran was diagnosed with prominent degenerative changes in the right knee in a September 2, 2009, X-ray conducted due to complaints of knee problems which had resulted in a fall.  

The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran submitted a statement dated August 24, 2010, which reported that he worked in civil service after service in an ergonomic environment with mainly sedentary work.  Since 2003, he had no medical insurance.  He detailed multiple occasions of knee trouble since 2008.  

At an August 2010 VA examination, the Veteran reported that in April 1985 while in-service he jumped from a height and landed wrong and injured his right knee.  The Veteran was evaluated.  An X-ray was taken and no fracture was found.  He was prescribed physical therapy for a few weeks.  The right knee pain improved and the knee was doing fine until 2003 or 2004 when the right knee started to hurt.  He did not have medical insurance, so he did not seek medical attention until October 2008 where he sought treatment from the VA.  The Veteran was initially prescribed medication and given a knee brace.  X-rays were taken of the knees, showing marked joint space of the medial compartment of the right knee and minimal narrowing of the joint spaces medially and laterally.  The Veteran was diagnosed with severe degenerative joint disease of the right knee.  

The VA examiner opined the condition was less likely as not, less than a 50 percent probability, caused by service.  The examiner noted that the Veteran was seen in March 1985 while in service and was diagnosed with a muscle strain of the knee, which resolved in a few weeks, prior to leaving service.  He did not have any issue with his knee until 2002 or 2003 when he stated that he started to have pain and did not seek medical attention until 2008.  Due to a lack of symptoms in the right knee and not seeking medical attention for almost 20 years after the initial knee injury, the examiner opined that it was less likely that the knee disability was related to service and was more likely due to the aging process.  

The Veteran, through his attorney, submitted a notice of disagreement received November 15, 2011.  It was detailed that the Veteran initially injured his knee during his first period of service in 1980 while jumping out of the back of a truck with his field gear in tow.  The Veteran claimed that he landed incorrectly and tried to walk it off.  He did nothing in regard to the injury until the next day or so, but he reported to sick call and was assigned light duty.  Approximately two weeks later he was diagnosed with right knee sprain, as documented in September 1980.  After this, he sought further follow up for the knee.  Approximately one month later, he injured his knee during calisthenics in 1980.  The Veteran asserts that he still had a knee problem when he had a life threatening assault, a gunshot wound during an attempted robbery, and just because there was a new, more severe injury did not mean that the knee injury was resolved.  The Veteran argued that the lapse in treatment after service did not mean that he did not have symptoms.  Further, if the right knee condition was part of the aging process, the Veteran asserted that osteoarthritis would be evident in both knees, not just the right knee.  He argued the right knee condition should be deemed chronic for the purpose of establishing service connection under continuity of symptomology due to the characterization of the right knee condition as chronic during in-service treatment.

In December 2013, the Board found the 2010 opinion did not adequately observe the Veteran's in-service treatment prior to 1985, specifically the 1980 diagnosis of a chronic right knee strain when providing the nexus opinion.  Therefore, an addendum opinion was requested to sufficiently address the record.  

At an August 2015 VA examination, the Veteran reported he jumped off a truck in 1985 and injured his knee.  He was treated with physical therapy and diagnosed with chondromalacia.  He had chronic pain since that time.  The Veteran was diagnosed with knee joint arthritis in the right knee.  The Veteran reported an injury in service with continued pain since.  The Veteran worked in civil service for 16 years and no records were available for any knee treatment during that time.  No X-rays or MRIs were done.  The Veteran did mostly sedentary work.  He had no insurance from 2002 to 2008.  

The VA examiner opined that it was less likely than not that the knee condition was incurred in or caused by the claimed in-service injury, event, or illness.  In the examiner's rationale, it was highlighted that the service treatment records showed treatment for both left and right knee pain during active duty.  The Veteran was seen for bilateral knee pain on September 9, 1980, and diagnosed with knee strain.  In March 1985, the Veteran was seen for right knee pain and again in April 1985.  The Veteran was seen again in May 1985 and diagnosed with right knee strain and told that his hamstrings were too tight and given stretches to do.  The VA examiner stressed that there was no notation of knee problems on separation examination in October 1985, or in the following year.  Further, the Veteran was not seen again with knee problems until October 10, 2008, as a new patient by VA.  The Veteran was given a brace for the right knee at that time.  In 2009, the Veteran fell and had right knee pain.  An X-ray was conducted in September 2009 and found prominent degenerative changes along the medial compartment with marked joint space narrowing.  There was no evidence of diagnosis or treatment from separation in 1985, when the Veteran was seen in 2008, which indicated there was no treatment for over 20 years.  Therefore, it was less likely than not that the Veteran's current knee problems occurred during or was a result of active service.  

The August 2015 VA examiner carefully reviewed the Veteran's longitudinal medical history, considered both the medical and lay evidence of record, and explained with a thorough rationale why the Veteran did not have a right knee condition related to service.  The examiner's reasons for the conclusions were based on an accurate characterization of the evidence of record, to include the in-service complaints of knee pain, lay statements of ongoing symptoms and clinical findings.  In making the opinion the examiner applied medical principles to the facts of the case.  For those reasons, the Board finds the 2015 VA examination report and opinion is entitled to great probative weight.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

The Veteran has submitted no competent nexus evidence contrary to the VA examiners' opinions.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claims, but he has not done so.  38 U.S.C.A. § 5107(a) (West 2014) (claimant bears responsibility to support a claim for VA benefits).

Although the appellant asserts his right knee condition was caused by service, he is not competent to attest to the etiology of his medical condition, as to diagnose and provide an etiological opinion requires medical knowledge because it is not a simple disability capable of lay diagnosis or opinion.  Routen v. Brown, 10 Vet. App. 183 (1997); Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the Veteran's assertions regarding the etiology of that right knee condition are assigned little probative weight.  To the extent that they may be competent, they are outweighed by the opinions of the VA examiners because of the greater medical training and expertise of those medical professionals.

In summary, the Board finds that arthritis was not shown during service or for many years thereafter and the preponderance of the competent and probative evidence is against a finding that any current right knee disability is related to service.  While the Veteran's knee complaints were called chronic in service, the Board finds that the evidence is against a finding of chronicity during service as the examiners found that the current disability was not related to service and noted the many years following service with no knee complaints or treatment documented.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that a chronic knee disability was incurred in service, that arthritis manifested to a compensable degree within one year following separation from service, or that any current knee disability is related to service.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


